Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to Application filed 10/14/21.  Claims 21 – 40 has been examined and is pending. 
Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 21 – 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghare et al. 20200159648.
Regarding claims 21 and 31, a non-transitory machine-readable medium having executable instructions which when executed cause one or more processing units to perform a method comprising:
receiving at a client, from a server, a representation of a model, wherein the model is a simulation-based model and the model is presented on the client via a user interface and the model simulates a physical system in an environment [0028, see Physical and simulation environment, Robotic and as well simulation and custom robotic applications];
transmitting a customization of the model from the client, wherein the customization adds a functionality to the model and the customization includes programming code that adds the functionality, and the customization is entered via the user interface [0097, see customized simulations, templates as well as modifications and simulations environments]; and
transmitting a request to deploy the model in a model platform, wherein the model is used in a simulation with the model platform and the model is coupled with the model platform [0020, see user interface and deploy, also see FIG. 6 and all associated text regarding creating models and model platform management].

Regarding claims 22 and 32, the non-transitory machine-readable medium of claim 21, wherein the model is presented to a user via the client [FIG. 1, see client].

Regarding claims 23 and 33, the non-transitory machine-readable medium of claim 21, wherein the model receives input data from the model platform and the customization can process this input data [0039, see input data].

Regarding claims 24 and 34, the non-transitory machine-readable medium of claim 21, wherein the model receives real time or near real time sensor data from a sensor in the environment, the sensor coupled to the model platform and the customization to process this real time or near real time sensor data [0032, see sensor data and analysis].

Regarding claims 25 and 35, the non-transitory machine-readable medium of claim 21, wherein the model generates intermediate data and the customization can process this intermediate data [0097, see customized simulation].

Regarding claims 26 and 36, the non-transitory machine-readable medium of claim 21, wherein the functionality is at least one of sampling data, analyzing data, and modifying data [0097, shows modifying as well as analyzing simulation data].

Regarding claims 27 and 37, the non-transitory machine-readable medium of claim 21, wherein the customization can be one of executing an executable file and interpreting a script [0135, shows generating content and discloses utilizing java script as well, (examiner note: reading is same as interpreting here)];.

Regarding claims 28 and 38, the non-transitory machine-readable medium of claim 21, wherein the model represents an internet of things (IoT) device [0032].

Regarding claims 29 and 39, a non-transitory machine-readable medium having executable instructions which when executed cause one or more processing units to perform a method comprising:
receiving a model of a physical system; executing, on a server system, the model to simulate the physical system, wherein the model includes an analytics to generate a presentation of simulation results for the physical system [0028, see Physical and simulation environment, Robotic and as well simulation and custom robotic applications];
receiving, from a client, a customization to update the model, the customization including an updated analytics to revise the presentation of the simulation results, and the customization includes programming code that adds the updated analytics [0097, see customized simulations, templates as well as modifications and simulations environments]; and
deploying the updated model in a model platform, the updated model to perform future simulations of the physical system for presentation via the updated analytics [0050, show deployment and installation and simulation models].

Regarding claims 30 and 40, the non-transitory machine-readable medium of claims 29, wherein the model is capable of rendering state and behavior of the physical system which includes a unique real asset in real time or near real time, and wherein the model receives real time or near real time sensor data from a sensor in an environment around the physical system [0041, see rendering engines].

Correspondence Information

5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192